Title: To Thomas Jefferson from Thomas Munroe, 31 July 1804
From: Munroe, Thomas
To: Jefferson, Thomas


               
                  Sir,
                  Washington 31t July 1804
               
               I beg leave respectfully to submit for your consideration a sketch of our funds and a few remarks relative to the public works now progressing in the City, which I am apprehensive we shall be obliged to discontinue in part or the funds will be exhausted long before the end of the building Season.—
               
                  
                     There is now in the Treasury of the $50,000 appropriated last session, including the $10,000 for which a requisition has, I presume, been signed at Monticello within a few days past, but not yet recd. by me
                     }
                     Dollars.20,000
                  
               
               
                  
                     In T Munroes hands of public monies.
                     
                     
                     $6,709
                     
                  
                  
                     Of which, arose out of City funds
                     
                     $145
                     
                     
                  
                  
                     
                     Do. remaining of the Appropriation of 1803 transferred to the Acct. of High ways
                     }
                     5093
                     
                     
                  
                  
                     
                     
                     
                     
                     5,238
                     1,471
                  
                  
                     
                     Unexpended balance of appropriation of 1804
                     Ds. 21,471
                  
                  
                     which sum of $21,471 is incumbered with the following demands & necessary reservations to wit
                     $21,471
                  
               
               
                  
                     Due G Blagdin for Stone Cutting carving & setting
                     $2000
                     
                     
                  
                  
                     Due to workmen & Labourers at the Capital & Presidents House, that is, at the latter Lenox’s roll of Carpenters & the men on the roof; for this month
                     –1,700
                     
                     
                  
                  
                     Reserve for fitting up Library for Ho. of represts.
                     1000
                     
                     
                  
                  
                     Do. to pay for rough stone, Lime, sand, scaffold poles & other articles delivered & not paid for; or contracted to be delivered—and also for contingent demands now outstanding.
                     1,500
                     
                     
                  
                  
                     Do. for Freestone contracted for, say 1700 Tons
                     
                     
                     
                     
                  
                  
                  
                     at the average of $9 ⅌ Ton 
                     $15,300
                     
                     
                     
                  
                  
                     paid on Acct. say
                     7000
                     Due about 8,300
                     
                     
                  
                  
                     
                     
                     
                     
                     14,500
                  
               

               leaving about 7000 Ds. only, on the 1t. of August (tomorrow) to pay workmen, & to defray other expenses not enumerated.—
               Blagdins roll of Cutters Carvers & setters it is said will require that sum to keep them at work 2 months & a half on the present establishment—. It occurr’d to me on Saturday last that our funds could not long stand the Expense of the works on the present scale, and I yesterday sent for Messrs Lenthall & Blagdin—. we conversed a good deal on the subject, and the enclosed letter written by Lenthall at my request, for your consideration, contains his ideas. Blagdin & myself supposed it might be best & that you would direct that the utmost should be done towards carrying up the external walls as high as possible this fall, and that as there is a great quantity of stone ready for setting it would be well to cease cutting & carving and all internal work and to set all the cut stone as fast as possible—he thinks it probable (and I believe Lenthall also thinks so) that if you Sir deem it eligible the external walls may be very nearly carried up by the end of the season—the works generally, however, are going on as when you left the City, and will continue, till your pleasure is made known on the subject.
               Lenthall desires me to ask you, Sir, whether the west side of the cellar wall now digging at the Prests. Ho might not be carried up with thick plank instead of Stone as you contemplate its being taken down whenever the Colonnade between the Offices & Prests House is made—He is not at this time with me, nor shall I see him before the mail closes or I would ask him whether his memdm. by which I make the enquiry be correct, for I did not suppose that if the Colonnade mentioned should be erected it would necessarily require the taking down of that wall—he, however, best knows your ideas concerning it but it is not a matter of much consequence I suppose—I have the Honor to be with the most respectful considn
               Sir Yr Ob Hum Servt
               
                  
                     Thomas Munroe
                  
               
            